Dan Vandiver was on September 16, 1921, in the district court of McCurtain county, convicted of burglary in the second degree, with his punishment fixed at imprisonment in the penitentiary for a term of five years. This appeal was regularly submitted on June 2, 1923, and at the request of plaintiff in error time was allowed by this court to file briefs. The several periods of time so allowed having long since lapsed, under the rules of this court the judgment below should be affirmed. The record discloses that the accused was accorded a fair trial, and that the evidence adduced warranted the jury in arriving at the verdict rendered. The judgment of the trial court is affirmed.
MATSON, P.J., and DOYLE, J., concur.